DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 September 2022 has been entered.
 
Status of Claims
4.	As noted above, applicant’s after-final amendment filed 28 September 2022 has been entered (in view of the RCE filed 18 October 2022).  Prior to the amendment, claims 1-20 were pending in the application.  After entry of the amendment, claims 1-20 remain pending; of these, claims 1 and 16 are independent.  All of the currently pending claims have been examined in the present Office action.

	
Claim Rejections - 35 USC § 112
5.	Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The language of dependent claim 4 is confusing and/or not in accord with the description set forth in applicant’s written specification and drawings.  Independent claim 1 (from which claim 4 depends) has been amended to recite the pulling apparatus for “retracting to pull ...”.  It is not understood how a winch, as recited in claim 4, can “retract”.  Applicant has not described the winch (shown, but unnumbered in applicant’s drawing Fig. 1) in a manner that would enable retracting to pull.

Claim Rejections - 35 USC § 103
6.	Claims 1, 5-7, 9-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Denver et al., U.S. Patent Application Publication No. 2017/0198581 (“Denver”) in view of Marshall et al., U.S. Patent No. 5,609,397 (“Marshall”).
Denver discloses a continuous miner arrangement including a continuous miner (i.e., a “mining head”; paragraph [0014]) and a flexible conveyor system (i.e., a “series of push beams”; paragraph [0014]; an outermost push beam 23 is shown in Figs. 1 and 5) coupled to the continuous miner (see, also paragraph [0003] where the mining head and push beams are described in further detail).  Denver further discloses a system 10 for recovering a stuck continuous miner arrangement from an elongate plunge tunnel (see, e.g., mine 31 in Fig. 1) that it is forming and along which it extends (see, e.g., paragraph [0020] where Denver discusses retrieval of a highwall miner assembly that is “trapped within a collapsed mine”).  The system 10 includes a coupler (e.g., pull beam 17 and/or coupling pins 25; Figs. 5-7) for coupling the stuck continuous miner arrangement to a pulling apparatus (e.g., the hydraulic cylinders 16 and/or the retrieval frame 15 to which the cylinders are mounted).  The pulling apparatus 17 uses a pair of hydraulic cylinders 16 (Figs 5-7) to pull the flexible conveyor system from the tunnel (see, e.g., paragraph [0020]).  Specifically, in the arrangement disclosed by Denver, the pistons of the hydraulic cylinders extend in order to pull the flexible conveyor system from the tunnel (Fig. 6 shows the cylinders in their retracted position while Fig. 7 depicts them in their extended position). Accordingly, Denver does not disclose that the pulling apparatus retracts in order to pull the flexible conveyor system from the tunnel, as recited in applicant’s independent claims.
In the same field of endeavor, Marshall discloses a highwall mining system (Fig. 1) having a continuous miner arrangement including a continuous miner (mining means 9) and a flexible conveyor system (conveying means 11) coupled to the continuous miner.  Marshall further discloses a launch platform 15 having a drive mechanism for driving the continuous miner and flexible conveyor system into the mine opening (i.e., the drive 10; Figs. 1-2) and for subsequently withdrawing it (see col. 9, lines 27-32).  Marshall configures the drive mechanism as a hydraulic drive cylinder arrangement (Fig. 19 shows a hydraulic cylinder arrangement having two pairs of drive cylinders 119a, 119b while Fig. 20 shows an arrangement having only a single pair of drive cylinders 203) and teaches that the drive cylinders advance the continuous miner arrangement into the drive 10 by pushing (i.e., by extending the pistons of the drive cylinders) and withdraw the continuous miner arrangement from the drive by pulling (i.e., by retracting the pistons of the drive cylinders).  See Figs. 19-20 and col. 13, lines 6-9: “In use, the two sets of drive cylinders 119a, 119b act co-operatively as a "walking" system to advance by pushing and to withdraw by pulling the mining means 9 and the conveying means 11”.
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Marshall, to arrange the hydraulic cylinders 16 of the Denver pulling apparatus 17 so that they retract to pull the flexible conveyor system from the plunge tunnel, in order to allow a greater degree of flexibility in the positioning of the cylinders relative to the other components of the Denver pulling apparatus.
With respect to claim 5, the Denver pulling apparatus is fixed or static (at least while the apparatus is being used to recover the stuck mining equipment) and is located outside of the plunge tunnel (i.e., the mine 31; see Fig. 1).
With respect to claims 6-7 and 9, Denver further discloses a support assembly (e.g., retriever platform 11 and/or frame 15; see, e.g., Figs. 2 and 5) located outside the plunge tunnel (i.e., the mine 31; see Fig. 1) including a pair of triangular lateral supports (see support wing braces 13 in Figs. 1-2).  The support wing braces 13 are located on either side of an entrance to the plunge tunnel (as shown in Fig. 1) and are considered to be “wall mounted” (since they are braced against the highwall face 30; see Denver [0024]: “The system 10 is provided with wing braces 13 in order to brace the system 10 against the mine highwall face 30”).
With respect to claim 10, Denver discloses a base support (e.g., platform 11 and/or frame 15) located opposite the tunnel 31 (see Figs. 1-2).
With respect to claims 11 and 13-14, as noted above, the Denver pulling apparatus includes a pair of hydraulic rams (i.e., hydraulic cylinders 16) mounted to either side of the continuous miner arrangement (see, e.g., Fig. 6).  As further noted above, it would be obvious in view of the teaching in Marshall, to arrange the hydraulic cylinders 16 of the Denver pulling apparatus 17 so that they retract to pull the flexible conveyor system from the plunge tunnel.
With respect to claim 12, the Denver rams 16 are coupled via the coupler to a center portion of the continuous miner arrangement (see, e.g., Fig. 6).
With respect to claim 15, the Denver pulling apparatus is coupled to and pulls an end most conveyor module (i.e., the outermost push beam 23; see, e.g., Fig. 1).
With respect to claim 18, Denver discloses decoupling a conveyor module (i.e., “until the push beam has been recovered”; see paragraph [0022]) and then pulling (i.e., “[a]t this point of recovery, ...” pulling the next module in line; see paragraph [0023]).
With respect to claim 19, Denver discloses pulling and then removing the endmost conveyor module and then pulling again (i.e., pulling the next module in line; see paragraphs [0021] - [0023]).
With respect to claim 20, Denver discloses assembling a support assembly (see, e.g., paragraph [0019]).

7.	Claims 2-3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Denver and Marshall as applied to claims 1 and 16 above, and further in view of Rostowski et al., U.S. Patent No. 5,031,752 (“Rostowski”).
As discussed above, the combination of Denver and Marshall meets all of the limitations of claims 1 and 16.  The combination does not, however, specifically disclose providing guides for guiding the continuous miner arrangement, as recited in claims 2 and 17.
In the same field of endeavor, Rostowski discloses a flexible conveyor system for use with a continuous miner (i.e., a “winning machine”; see col. 1, line 15-21 and col. 4, lines 47-52) and made up of a series of conveyor segments 2 (see Figs. 1-2).  Rostowski teaches providing guides (see, e.g., guide frames 33) to guide the flexible conveyor system. 
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Rostowski, to provide the Denver flexible conveyor system with guides, in order to guide the flexible conveyor system and prevent damage that might otherwise be incurred due to contact by system components with walls or obstructions.
With respect to claim 3, the Rostowski guides include rollers (see the running wheels 39 and guide wheels 41 in Figs. 5-6).

8.	Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Denver and Marshall as applied to claims 1 and 7 above, and further in view of Delli-Gatti, Jr., U.S. Patent No. 5,992,941 (“Delli-Gatti”).
As discussed above, the combination of Denver and Marshall meets all of the limitations of claims 1 and 7.  The combination does not, however, specifically disclose a winch, as recited in claim 4.
In the same field of endeavor, Delli-Gatti discloses a continuous miner arrangement including a continuous miner 13 (see Fig. 10A) and a flexible conveyor system (made up of connected conveyor carts 10, 11).  Delli-Gatti teaches the use of a system for recovering a stuck continuous miner arrangement (caused, for example, by a collapse of the roof in either main bore 82 or one of the side bores 94; see col. 8, line 63 - col. 9, line 5).  The system includes a pulling apparatus in the form of a winch (see, e.g., reel 69; Fig. 10B) with a line (retrieval cable 65) that may be attached to the continuous miner 13 (see, e.g., Fig. 6) and each of the conveyor carts 10, 11 (Fig. 7 shows a clamp 71 for attaching the cable 65 to a chassis 17 of one of the carts 10, 11).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Delli-Gatti, to use a winch in place of or in addition to the hydraulic rams of Denver, in order to provide a faster retrieval process.
With respect to claim 8, although Denver discloses lateral supports (which include wing braces 13 and which may further include the retriever platform 11 or portions thereof), Denver does not disclose that such lateral supports extend across a gate road, as recited in claim 8.  
Delli-Gatti, however, further discloses operating the continuous miner arrangement in both a gate road (i.e., mine bore 82) and in one or more tunnels (i.e., side bores 94; see Figs. 10A-10B) each of which extends at an angle from the gate road 82 (see col. 8, line 63 - col. 9, line 5 where Delli-Gatti discusses retrieving a continuous miner arrangement trapped by a roof collapse in either the main bore 82 or one of the side bores 94).  
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Delli-Gatti, to operate the Denver continuous miner arrangement in a side tunnel extending at an angle from the main gate road, in order to expand the area minable by the Denver continuous miner arrangement.  In the event of a collapse in such a tunnel, it would have been further obvious to arrange the Denver retrieval system in the gate road at the head of the side tunnel, in order to reduce the length of the conveyor train requiring extraction.  Arranged in this manner, the lateral supports of Denver would extend across the gate road, as recited in claim 8.

Response to Arguments
9.	Applicant's arguments submitted with the response filed 28 September 2022 have been fully considered, as addressed below.
	Applicant advances the following argument at pages 7-8 of the response:
The mining arrangement of Denver is a highwall mining arrangement, and completely unlike the mine plunge arrangement described in the background of the specification, and at paragraphs [0005] through [0008] of the present specification as filed. 
The vast and wide space adjacent the high wall 30 as shown in Figure 1 of Denver is not a tunnel, rather it is a room. 
In any event, in order to further distinguish the present invention from the prior art, we propose amending claim 1 to define that the continuous miner arrangement is forming a plunge tunnel, as described in the background of the specification. The term "plunge" means "an   act  of  jumping    or  diving  into   water."  See  Dictionary.com, https://www.dictionary.com/browse/plunge (last visited September 26, 2022). In the present context, a continuous miner arrangement of the present invention plunges into the earth (and not water). In contrast, the highwall arrangement of Denver is formed by working laterally along the expansive highwall 30, and not by forming plunge tunnels.

The examiner disagrees with applicant’s interpretation of Denver.  The “vast and wide space adjacent the high wall 30” of Denver is not a “room”, as suggested by applicant.  Rather, it is open space on the surface of the Earth, or in an open pit or trench that is formed in the surface of the Earth (see, e.g., Denver paragraph [0003]).  The mine 31 in Fig. 1 of Denver represents the opening (or “portal”) of a tunnel formed in the highwall 30.  For reference, consider Fig. 1 of the Marshall reference, applied in the claim rejections above, which depicts in greater detail a highwall mining operation very similar to the one depicted in Fig. 1 of Denver.  In any event, affording applicant’s claim language its broadest reasonable interpretation, the tunnel disclosed by Denver (i.e., the tunnel having the opening 31 in Denver Fig. 1) is a “plunge tunnel”, as recited in applicant’s amended claims.  It is considered that the Denver continuous miner arrangement “plunges into the earth”; i.e., in a direction substantially perpendicular to the highwall face 30.  Contrary to applicant’s assertion, the highwall arrangement of Denver does not involve “working laterally along the expansive highwall 30”.  Again, Fig. 1 in the Marshall reference provides more detail of a highwall mining operation.  As can be seen from this drawing figure, a series of “plunge tunnels” (drives 10) are driven into a coal seam 8 that is outcropping at a highwall 6.

Applicant further advances the following argument, at page 8 of the response:
To further distinguish over Denver, Applicant has amended claim 5 to define that the pulling apparatus is located outside the plunge tunnel. In contrast, the Denver pulling apparatus 17 is located in the room adjacent the high wall 30, and not outside any plunge tunnel from which the flexible conveyor system is pulled. Indeed, as explained above, there is no plunge tunnel along which the continuous miner arrangement extends in Denver. Accordingly, Applicant respectfully submit that Denver does not anticipate nor render obvious currently amended claim 5.

As pointed out above, the area where the Denver pulling apparatus 17 is located (as shown, for example, in Fig. 1) is not a “room” adjacent the highwall, but rather open space at or near the surface of the Earth.  The mine 31 in Fig. 1 of Denver represents the portal of a plunge tunnel that extends more or less perpendicularly into the highwall 30.  This tunnel is formed by the Denver continuous miner arrangement, which extends along the tunnel (at least while the tunnel is being driven by the miner).  See, e.g., paragraph [0003] where Denver discusses, in general terms, the nature of a highwall mining operation.

	Applicant’s remaining arguments have been fully considered, but are moot in view of the new grounds of rejection advanced herein.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALAN GOODWIN whose telephone number is (313)446-6517. The examiner can normally be reached Monday - Friday, 11:00 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby J. Flynn can be reached on 571 272 9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Janine M Kreck/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        

/M.A.G/Examiner, Art Unit 3672                                                                                                                                                                                                        03 November 2022